DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalski et al. (US 9,845,165) in view of Sugumaran (US 2016/0144982).
Regarding claims 1, 6 and 9, Michalski et al. discloses an apparatus (Fig. 1) comprising: an aircraft mount (11), the aircraft mount having a magnet (Col. 6; lines 26 – 31); and a support arm (50) to extend from a body (Col. 4; lines 17 – 20). Michalski et al. fails to teach that the aircraft mount (11) is coupled to a vehicle. However, Sugumaran discloses a UAV docking system and method comprising an aircraft mount coupled to a vehicle (Fig. 8). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively made to couple the aircraft mount to a vehicle in order to allow for flexibility in positioning the aircraft mount to effectively retrieve the aircraft. Michalski et al. as modified by Sugumaran discloses that the support arm is moved relative to the vehicle while the vehicle is moving to bring the aircraft mount toward an aircraft to recover the aircraft.  
Regarding claims 3 and 15, Michalski et al. discloses an alternate embodiment where a support arm (260) includes a telescoping tube (Col. 24; lines 46 – 54).  
near an operator area of the vehicle to facilitate operator-adjusted movement of the telescoping tube during recovery of the aircraft.  
Regarding claim 5, Michalski et al does not explicitly disclose that the magnet is a rare earth magnet. However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a rare earth magnet, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claim 7, Michalski et al. inherently discloses that the aircraft includes a metal plate to be coupled to the aircraft mount via the magnet.- 23 - PATENT Attorney Docket No.: 18-1812-US-NP  
Regarding claim 8, Michalski et al discloses that the magnet is a first magnet (Col. 6; lines 26 – 31), and wherein the aircraft includes a second magnet (Col. 6; lines 46 – 53) to be attracted to the first magnet.  
Regarding claim 10, Michalski et al. as modified by Sugumaran discloses the step of coordinating, via an instruction executed by a processor, a movement of the aircraft with a movement of the vehicle to bring the aircraft within the proximity of the aircraft mount (Col. 13; lines 44 – 61, Michalski et al. and paragraph [0019], Sugumaran).  
Regarding claim 11, while Michalski et al. as modified by Sugumaran does not teach that the aircraft is a first unmanned aerial vehicle (UAV) and the vehicle is a second UAV, it would have been a matter of obvious design choice to form the vehicle as a second UAV since it would have allowed for more efficient retrieval of the first UAV.

Claims 16 – 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalski et al. (US 9,845,165) as modified by Sugumaran (US 2016/0144982) and further in view of McGeer (US 2015/0239578).
Regarding claim 16, Michalski et al. as modified by Sugumaran fails to teach a pivot to couple the telescopic stem to the vehicle, wherein the pivot is to allow the telescopic stem to move the support mount interface toward an aircraft to recover the aircraft while the vehicle is moving. However, McGeer discloses a launch and retrieval apparatus comprising a support arm (130) having a pivot to allow the arm to move toward a UAV (Fig. 1A, paragraph [0036]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a pivot for the support arm in order to more accurately position the support arm.
Regarding claims 17 and 18, Michalski et al. as modified by Sugumaran and McGeer discloses including an actuator to direct pivoting of the telescopic stem about the pivot (paragraph [0038], McGeer). 
Regarding claim 20, Michalski et al. discloses that the magnet includes an electromagnet (Col. 6; lines 26 – 31).

Allowable Subject Matter
Claims 2, 12 – 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853.  The examiner can normally be reached on 10 am - 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALENTINA XAVIER/Primary Examiner, Art Unit 3642